       Case 2:20-cv-00232-AJS-LPL Document 50 Filed 12/14/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


ABDUL RASHEED                                        )
                                                     )       Civil Action No. 20-232
                                      Plaintiff,     )
                                                     )       District Judge Arthur J. Schwab
                      v.                             )       Magistrate Judge Lisa Pupo Lenihan
                                                     )
DETECTIVE DANIEL MAYER,                              )       ECF No. 32, 48
ORLANDO HARPER, SERGEANT RANDACI,                    )
SAM PASTOR, ACJ Investigator,                        )
SERGEANT RANDY JUSTICE, and                          )
C.O. John/Jane Does 1-3                              )
                                                     )
                                      Defendants.    )

                                  MEMORANDUM ORDER

       This civil action was commenced on February 14, 2020 when Plaintiff, Abdul Rasheed,

filed a Motion for Leave to Proceed in Forma Pauperis. ECF No. 1. The Motion was granted

and the Complaint (ECF No. 6) was docketed on February 14, 2020. The case was referred to

United States Magistrate Judge Lisa Pupo Lenihan for pretrial proceedings in accordance with

the Magistrate Judges Act, 28 U.S.C. §636(b)(1), and Local Rules of Court 72.C and 72.D.

       The magistrate judge’s Report and Recommendation (ECF No. 48), filed on November

23, 2020 recommended that the Motion to Dismiss filed by Defendants Orlando Harper,

Sergeant Randy Justice, Daniel Mayer, Sam Pastor and Sergeant Randaci (ECF No. 32) be

granted and that Plaintiff’s Amended Complaint be dismissed with prejudice. The parties were

informed that in accordance with the Magistrate Judges Act, 28 U.S.C. § 636(b)(1)(B) and (C),

and Rule 72.D.2 of the Local Rules of Court, that they had fourteen (14) days to file any

objections. The parties were further informed that the time for filing objections for unregistered

ECF users included an additional three (3) days. No objections have been filed.
       Case 2:20-cv-00232-AJS-LPL Document 50 Filed 12/14/20 Page 2 of 2




       After review of the pleadings and documents in the case, together with the Report and

Recommendation, the following Order is entered:

       AND NOW, this 14th day of December 2020,

       IT IS HEREBY ORDERED that the Motion to Dismiss filed by Defendants Orlando

Harper, Sergeant Randy Justice, Daniel Mayer, Sam Pastor and Sergeant Randaci (ECF No. 32)

is GRANTED and that Plaintiff’s Amended Complaint is dismissed.

       IT IS FURTHER ORDERED that the Report and Recommendation (ECF No. 48) of

Magistrate Judge Lenihan, dated November 23, 2020 is adopted as the opinion of the Court.

       IT IS FURTHER ORDERED that the Clerk shall mark the case CLOSED.



                                                  BY THE COURT:



                                                  s/Arthur J. Schwab
                                                  Arthur J. Schwab
                                                  UNITED STATES DISTRICT JUDGE

Abdul Rasheed
NL-1346
SCI FAYETTE
48 Overlook Drive
LaBelle, PA 15450
